                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                      ABERDEEN DIVISION

469 COUNTY ROAD BALDWYN                                                                                PLAINTIFF
PROPERTIES, LLC1

V.                                                               CIVIL ACTION NO. 1:18-CV-121-SA-DAS

MANCHESTER ANIKA, LLC                                                                               DEFENDANT

                                     ORDER AND FINAL JUDGMENT

        For all of the reasons fully explained in a separate Memorandum Opinion issued this same

day, the Court holds that the Plaintiff’s Amended Complaint [18] fails to state a plausible claim for

relief. The Defendant’s Motion to Dismiss [19] for failure to state a claim is GRANTED, and this

case is DISMISSED with prejudice.

        It is so ORDERED, on this the 13th day of August, 2019.

                                                              /s/ Sharion Aycock
                                                              UNITED STATES DISTRICT JUDGE




1
 Triyar, the original Plaintiff, filed a Motion to Amend [12] its Complaint [1] to substitute Baldwyn Properties as the
correct Plaintiff and the Court granted that request.
